~s

Case 1:21-cr-00171-CRC Document 7 Filed 03/02/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on November 13, 2020

UNITED STATES OF AMERICA : CRIMINAL NO.
v. 3 MAGISTRATE NO.: 21-MJ-0249
CHAUNCEY ALLAN JONES, : VIOLATION:
: 18 U.S.C. § 922(g)(1)
: (Unlawful Possession of a Firearm and
Defendant. : Ammunition by a Person Convicted of a

Crime Punishable by Imprisonment for a
Term Exceeding One Year)

FORFEITURE: 18 U.S.C. § 924(d),
21 U.S.C. § 853(p) and 28 U.S.C. § 2461(c)

INDICTMENT
The Grand Jury charges that:
COUNT ONE

On or about February 21, 2021, within the District of Columbia, CHAUNCEY ALLAN
JONES, knowing he had previously been convicted of a crime punishable by imprisonment for a
term exceeding one year, in the United States District Court for the District of Columbia, Criminal
Case No. 2019-CR-121, and in the Circuit Court for Prince George’s County, Maryland, Criminal
Case No. CT130034B, did unlawfully and knowingly receive and possess a firearm, that is, a
SCCY CPX-2, 9mm semi-automatic handgun, and did unlawfully and knowingly receive and
possess ammunition, that is, Imm ammunition, which had been possessed, shipped and transported
in and affecting interstate and foreign commerce.

(Unlawful Possession of a Firearm and Ammunition by a Person Convicted ofa Crime

Punishable by Imprisonment for a Term Exceeding One Year, in violation of Title 18,
United States Code, Section 922(g)(1))
Case 1:21-cr-00171-CRC Document 7 Filed 03/02/21 Page 2 of 2

FORFEITURE ALLEGATION

1. Upon conviction of the offense alleged in Count One of this Indictment, the
defendant shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d)
and Title 28, United States Code, Section 2461(c), any firearms and ammunition involved in or
used in the knowing commission of the offense, including but not limited toa SCCY CPX-2, 9mm
semi-automatic pistol and 9mm ammunition.

2. If any of the property described above as being subject to forfeiture, as a result of
any act or omission of the defendant:

(a) cannot be located upon the exercise of due diligence;

(b) has been transferred or sold to, or deposited with, a third party;

(c) has been placed beyond the jurisdiction of the Court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property that cannot be subdivided without

difficulty;
the defendant shall forfeit to the United States any other property of the defendant, up to the value
of the property described above, pursuant to Title 21, United States Code, Section 853(p), as
incorporated by Title 28, United States Code, Section 2461(c).

(Criminal Forfeiture, pursuant to Title 18, United States Code, Section 924(d), Title 21,
United States Code, Section 853(p), and Title 28, United States Code, Section 2461(c))

A TRUE BILL:

FOREPERSON.

(ide of the United br,

and for the District of Columbia.

Ww
